           Case 4:18-cv-05286-PJH Document 61 Filed 03/28/19 Page 1 of 4


1                                                    GIBSON, DUNN & CRUTCHER LLP
      CERA LLP                                       Christopher Chorba SBN 216692
2     Solomon B. Cera (CA Bar No. 099467)             cchorba@gibsondunn.com
      Pamela A. Markert (CA Bar No. 203780)          Lauren M.Blas, SBN 296823
3     595 Market Street, Suite 1350                    lblas@gibsondunn.com
      San Francisco, California 94105                333 South Grand Avenue
4     Telephone: (415) 777-2230                      Los Angeles, CA 90071-3197
      Facsimile: (415)-777-5189                      Telephone: 213.229.7000
5     Email: scera@cerallp.com                       Facsimile: 213.229.7520
      Email: pmarkert@cerallp.com
6                                                    GIBSON, DUNN & CRUTCHER LLP
      KLAFTER OLSEN & LESSER LLP                     Abigail A. Barrera, SBN 301746
7     Jeffrey A. Klafter (admitted pro hac vice)       abarrera@gibsondunn.com
      Seth R. Lesser (admitted pro hac vice)         555 Mission Street, Suite 3000
8     2 International Drive, Suite 350               San Francisco, CA 94105-0921
      Rye Brook, New York 10570                      Telephone:     415.393.8200
9     Telephone: (914) 934-9200                      Facsimile:     415.393.8306
      Facsimile: (914) 934-9200
10    Email: JAK@klafterolsen.com                    Attorneys for Defendant, Facebook, Inc.
      Email: Seth@klafterolsen.com
11
      WOHL & FRUCHTER LLP
12    J. Elazar Fruchter (admitted pro hac vice)
      25 Robert Pitt Drive, Suite 209G
13    Monsey, NY 10952
      Telephone: (845) 425-4658
14    Facsimile: (718) 758-4004
      Email: jfruchter@wohlfruchter.com
15
      Counsel for Plaintiff and the Proposed Class
16

17
                                    UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19
                                            OAKLAND DIVISION
20
     INTEGRITYMESSAGEBOARDS.COM,                     CASE NO. 4:18-cv-05286 PJH
21   LLC, Individually and On Behalf of All
     Others Similarly Situated                       STIPULATION AND [PROPOSED]
22                                                   SCHEDULING ORDER
                           Plaintiff,
23
            v.
24                                                   Hon. Phyllis J. Hamilton
     FACEBOOK, INC.,
25
                           Defendant.
26

27

28


     STIPULATION AND [PROPOSED] SCHEDULING ORDER
     Case No. 4:18-cv-05286 PJH
            Case 4:18-cv-05286-PJH Document 61 Filed 03/28/19 Page 2 of 4


1      STIPULATION AND [PROPOSED] ORDER RE CLASS CERTIFICATION SCHEDULE
2           Pursuant to the Court’s instructions at the Case Management Conference on March 21, 2019

3    (see Dkt. 59), the parties respectfully submit the following schedule for, inter alia, expert disclosures

4    and briefing in connection with class certification:

5
                                    Event                                          Deadline
6
          Deadline for Facebook to Answer Complaint                              April 10, 2019
7
          Deadline for Initial Disclosures                                       April 30, 2019
8
          Deadline to submit stipulated E-Discovery Order, ESI                   April 30, 2019
9         Protocol, and Protective Order
10        Deadline for Plaintiff to Amend Complaint                    60 days after entry of a stipulated
                                                                       E-Discovery Order, ESI Protocol
11                                                                           and Protective Order
12        Deadline for Plaintiff to disclose the names,                       November 20, 2019
          curriculum vitae, and a one-sentence description of
13        the subject areas of expected testimony for all experts
          in support of motion for class certification
14
          Deadline for Facebook to disclose the names,                         December 5, 2019
15        curriculum vitae, and a one-sentence description of
          the subject areas of expected testimony for all experts
16        in opposition to motion for class certification
17        Deadline for Plaintiff to file Motion for Class                     December 20, 2019
          Certification and all supporting declarations,
18        evidence, and other papers
19        Deadline for Facebook to file Opposition to Motion                   February 21, 2020
          for Class Certification and all supporting declarations,
20        evidence, and other papers
21        Deadline for Plaintiff to file Reply in Support of                     April 13, 2020
          Motion for Class Certification
22
          Hearing on Motion for Class Certification / Further              May 13, 2020, 9:00 a.m.
23        Status Conference
24
          Deadline to conduct initial ADR session (private                        May 1, 2020
25        mediation)

26          Defendant Facebook, Inc. reserves all rights to seek disclosure of any rebuttal experts from

27   Plaintiff before the deadline to submit its opposition to Plaintiff’s motion for class certification, and

28   Plaintiff reserves all rights to oppose any such request, and both parties otherwise reserve all rights

                                                         2
     STIPULATION AND [PROPOSED] SCHEDULING ORDER
     Case No. 4:18-cv-05286 PJH
           Case 4:18-cv-05286-PJH Document 61 Filed 03/28/19 Page 3 of 4


1    with respect to the above schedule.
2    DATED: March 28, 2019                 CERA LLP
3
                                           By: /s/ Pamela A. Markert
4                                          Solomon B. Cera (CA Bar No. 099467)
                                           Pamela A. Markert (CA Bar No. 203780)
5                                          595 Market Street, Suite 1350
                                           San Francisco, California 94105
6
                                           Telephone: 415.777.2230
7                                          Facsimile: 415.777.5189
                                           pmarkert@cerallp.com
8
                                           KLAFTER, OLSEN & LESSER, LLP
9                                          Jeffrey A. Klafter (admitted pro hac vice)
                                           Seth R. Lasser (admitted pro hac vice)
10                                         2 International Drive, Suite 350
11                                         Rye Brook, NY 10570
                                           Telephone: 914.934.9200
12                                         Facsimile: 914.934.9200
                                           JAK@klafterolsen.com
13                                         Seth@klafterolsen.com
14                                         WOHL & FRUCHTER LLP
15                                         Joshua Elazar Fruchter (admitted pro hac vice)
                                           25 Robert Pitt Drive, Suite 209G
16                                         Monsey, NY 10952
                                           Telephone: 845.425.4658
17                                         Facsimile: 718.504.3773
                                           jfruchter@wohlfruchter.com
18
                                           Attorneys for Plaintiff
19
                                           IntergrityMessageBoards.com, LLC
20

21   DATED: March 28, 2019                 GIBSON, DUNN & CRUTCHER LLP

22                                         By: /s/ Christopher Chorba
23                                         Christopher Chorba, SBN 216692
                                           Lauren M. Blas, SBN 296823
24                                         Abbey A. Barrera, SBN 301746
                                           333 South Grand Avenue
25                                         Los Angeles, CA 90071
                                           Telephone: 213.229.7000
26                                         Facsimile: 213.229.7520
27                                         cchorba@gibsondunn.com

28
                                           Attorneys for Defendant, Facebook, Inc.
                                                3
     STIPULATION AND [PROPOSED] SCHEDULING ORDER
     Case No. 4:18-cv-05286 PJH
          Case 4:18-cv-05286-PJH Document 61 Filed 03/28/19 Page 4 of 4


1

2
           IT IS ORDERED that the forgoing Stipulation is approved.
3
                                                                           S DISTRICT
                                                                        ATE           C
4                                                                      T




                                                                                             O
                                                                  S




                                                                                              U
                                                                 ED




                                                                                               RT
                                                                                   ERE      D
                                                                             O ORD




                                                             UNIT
5                                                                     IT IS S
     Dated: March 28, 2019           _________________________________________________




                                                                                                     R NIA
6                                                     The Hon. Phyllis J. llHamilton      ton
                                                                                 J. Hamil




                                                             NO
                                                                    d g e Phy is
                                                  UNITED STATES DISTRICT JUDGE




                                                                                                     FO
                                                                 Ju
7




                                                              RT




                                                                                                 LI
                                                                      ER




                                                                 H




                                                                                             A
                                                                           N                     C
                                                                                             F
8                                                                              D IS T IC T O
                                                                                     R

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   4
     STIPULATION AND [PROPOSED] SCHEDULING ORDER
     Case No. 4:18-cv-05286 PJH
